Opinion issued May 19, 2022




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-22-00307-CV
                            ———————————
    IN RE TRANSOCEAN OFFSHORE DEEPWATER DRILLING, INC.,
                          Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Transocean Offshore Deepwater Drilling, Inc., has filed a motion for

voluntary dismissal of its petition for writ of mandamus.1 We grant the motion and

dismiss this original proceeding. We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Landau, Hightower, and Rivas-Molloy.


1
      The underlying case is Stephen Deasy v. Transocean Offshore Deepwater Drilling,
      Inc., cause number 2021-00006, pending in the 125th District Court of Harris
      County, Texas, the Honorable Kyle Carter presiding.